                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 19-cv-1521-WJM-KMT

AMERICAN CRICKET PREMIER LEAGUE, LLC,

       Plaintiff,

v.

USA CRICKET, a Colorado Non-Profit Corporation,
INTERNATIONAL CRICKET COUNCIL,
WILLOW TV INTERNATIONAL, INC.,
CRICKET ACQUISITION CORPORATION,
AMERICAN CRICKET ENTERPRISES, INC.,
PARAAG MARATHE,
AVINASH GAJE,
VENU PISIKE,
ATUL RAI,
NADIA GRUNY,
ERIC PARTHEN, and
JOHN DOES 3–10,

       Defendants.


               ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS


       Plaintiff American Cricket Premier League, LLC (“Plaintiff”), alleges that a corrupt

bidding process prevented fair consideration of its bid to create an internationally

recognized cricket league in the United States. Plaintiff brings claims under federal

antitrust law and related state laws against the various entities and individuals

(collectively, “Defendants”) that Plaintiff believes are responsible for the alleged

corruption.

       Currently before the Court is Defendants’ Joint Motion to Dismiss. (ECF No. 56.)

For the reasons explained below, the Court grants the motion without prejudice for lack
of subject matter jurisdiction. More specifically, the Court lacks jurisdiction under Article

III of the U.S. Constitution to adjudicate Plaintiff’s federal antitrust claims because there

is no prospective relief this Court can grant that will remedy Plaintiff’s claimed injury; the

Court lacks Article III jurisdiction to adjudicate Plaintiff’s state-law claims for the same

reason; and the Court otherwise lacks statutory subject matter jurisdiction to adjudicate

Plaintiff’s state-law claims because Plaintiff has failed to plead diversity of citizenship.

                                   I. LEGAL STANDARD

       Defendants bring their motion to dismiss under Federal Rule of Civil Procedure

12(b)(1), and alternatively under Rule 12(b)(6). (See ECF No. 56 at 18–19.)1 The

Court finds that Rule 12(b)(1) controls under the circumstances of this case.

       Rule 12(b)(1) permits a party to move to dismiss for “lack of subject-matter

jurisdiction.” “[Federal] [d]istrict courts have limited subject matter jurisdiction and may

[only] hear cases when empowered to do so by the Constitution and by act of

Congress.” Randil v. Sanborn W. Camps, Inc., 384 F.3d 1220, 1225 (10th Cir. 2004)

(internal quotation marks omitted). “A court lacking jurisdiction cannot render judgment

but must dismiss the case at any stage of the proceedings in which it becomes apparent

that jurisdiction is lacking.” Basso v. Utah Power & Light Co., 495 F.2d 906, 909 (10th

Cir. 1974).

       Rule 12(b)(1) motions generally take one of two forms: a facial attack or a factual

attack. Holt v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995). A facial attack

questions the sufficiency of the complaint as to its subject matter jurisdiction allegations.


       1
         All ECF page citations are to the page number in the CM/ECF header, which does not
always match the document’s internal pagination, particularly in briefs with separately paginated
prefatory material such as a table of contents.



                                                2
Id. In reviewing a facial attack, courts accept all well-pleaded allegations as true, as in a

Rule 12(b)(6) setting. Id. A factual attack, by contrast, “may go beyond allegations

contained in the complaint and challenge the facts upon which subject matter

jurisdiction depends.” Id. at 1003.

       In this case, Defendants bring a facial attack, so the Court cannot stray from the

allegations of the complaint (and any attachments, see Fed. R. Civ. P. 10(c)). 2

                                          II. FACTS

       The Court accepts the following as true for purposes of resolving Defendants’

motion. All “¶” citations, without more, are to Plaintiff’s Corrected Complaint and Jury

Demand (ECF No. 51).

       The international governing body for cricket is Defendant International Cricket

Council (“ICC”). (¶¶ 32, 35.) “ICC recognition is crucial for any professional cricket

league to be viable and internationally recognized.” (¶ 32.) “Players that want to

compete in ICC-sanctioned international events, or for any of the other ICC-sanctioned

events, will not participate in a league that is not sanctioned by the ICC because they

risk losing their ability to play in future ICC matches.” (¶ 34.) In 1965, the ICC approved

the United States of America Cricket Association (“USACA”) (not a party here) as the

national-level governing body for cricket in the United States. (¶ 36.)

       In 2016, USACA announced plans to launch a “T20 professional cricket league in

the United States.” (¶ 37.) T20 is short for “Twenty20,” a cricket format “designed in the

mid-2000s as a faster-paced, flashier version of the game.” (¶ 27.) T20 “allows for a


       2
        There are exceptions to the face-of-the-complaint rule. See, e.g., Toone v. Wells
Fargo Bank, N.A., 716 F.3d 516, 521 (10th Cir. 2013). Nothing in this case requires the Court to
examine whether those exceptions might apply.



                                               3
single contest to be played efficiently in about three hours,” as compared to “Test

matches (lasting 5 days) and One-Day Internationals (lasting on average more than

8 hours).” (¶ 28.)

       Plaintiff is a Delaware LLC headquartered in Las Vegas, Nevada. (¶ 9.) One of

its principals is Jay Pandya (“Pandya”). (¶ 9(a).) He is “an experienced businessperson

and cricket executive,” including through his ownership of a professional cricket team in

St. Lucia. (Id.) Pandya is also chairman and founder of non-party Global Sports

Ventures (“Global”). (Id. ¶¶ 9(a), 38.) USACA selected Global “as its partner to do the

commercial development work necessary to establish and operate [a] professional U.S.

T20 cricket league.” (¶ 38.)

       In September 2016, Global entered into the “License Agreement” with USACA.

(¶ 39.) The License Agreement granted Global the “exclusive right” to establish “the

only USACA sanctioned and ICC approved professional T20 league” in the United

States. (¶ 41 (internal quotation marks omitted).) However, USACA was under ICC

suspension at the time. (¶ 42.) The License Agreement accordingly “provide[d] that the

Licensed Rights, among other rights, would not become effective ‘unless and until the

Suspension . . . is lifted, terminates or otherwise ends . . . and the ICC shall have

approved USACA’s grant of such rights to [Global].’” (Id.)

       The ICC did not want Pandya involved in any ICC-sanctioned cricket league.

(¶ 46.) “The ICC’s desire to exclude Global and Mr. Pandya [was] based in large part

on the fact that Mr. Pandya is not part of the incumbent and traditional Indian business

and social circles that dominate Indian cricket and the ICC worldwide.” (¶ 47.) But the

ICC knew that reinstatement of USACA would lead to Global’s recognition as the




                                             4
USACA-sanctioned (and therefore, apparently, the ICC-sanctioned) organizer of T20

cricket in the United States. (¶ 46.) 3 The ICC therefore “placed numerous new

conditions on lifting USACA’s suspension.” (¶ 49.) “The new conditions imposed by the

ICC were arbitrary, designed to be nearly impossible for USACA to comply with[,] and

were intended solely to justify ICC expelling USACA and thereby excluding Global from

the T20 cricket market in the United States.” (Id.)

       The ICC formally expelled USACA in June 2017. (¶ 52.) This “prevent[ed] the

License Agreement from going into effect.” (¶ 53.) At some later (unspecified) time,

Global “transferred all of the Licensed Rights granted under the USACA Licens[e]

Agreement to [Plaintiff].” (Id. n.1.)4

       The ICC soon assisted in creating Defendant USA Cricket, a new entity

headquartered in Colorado Springs that was to replace USACA as the national-level

governing body for cricket in the United States. (¶¶ 54–57.) USA Cricket officially

launched in September 2017 and formally applied for ICC membership in December

2017. (¶¶ 58–59.)

       USA Cricket then began the process of organizing its first board of directors.

(¶¶ 65–67.) The board was to have ten members, with seven to be elected. (¶ 60.)


       3
         The Court says “apparently” because, as noted, the License Agreement contains a
clause contemplating the need for ICC approval of the rights granted by USACA to Global—thus
casting doubt on whether USACA’s reinstatement would have automatically given ICC
imprimatur to Global.
       4
           Plaintiff does not explain what rights persist after USACA’s expulsion from the ICC.
The License Agreement contains a clause that contemplates “termination of USACA’s
membership with ICC” and requires USACA to “cause ICC or ICC’s nominated body for the
development of cricket in USA, to execute the necessary agreements which shall have the
effect of providing or continuing, as the case may be, the Licensed Rights to [Global].” (¶ 44.)
But it is unclear what right USACA has or had to cause the ICC or any successor governing
body in the United States to enter into an agreement with Global.



                                                5
Defendants Gaje, Pisike, Rai, and Gruny ran for board membership, and Defendants

Willow TV International (“Willow”) and Cricket Acquisition Corporation (“CAC”) “paid for

substantially all of [their] campaign expenses.” (¶ 68; see also ECF No. 51 at 1.)

Willow and CAC are “entities owned and run by affiliates of the influential Times Group

of India (a key sponsor of ICC-sanctioned events in India and elsewhere).” (¶ 68.)

       Gaje, Pisike, Rai, and Gruny each won a board seat (becoming what Plaintiff

calls the “Conflicted Board Members”). (¶ 70.) It is not clear who won the other three

elected positions. However, the remaining three members of the ten-member board

were appointed by USA Cricket’s “Nominating and Governance Committee,” which was

beholden to ICC interests. (¶¶ 65, 70.) Those three non-elected board members were

therefore similar in their loyalties to the four Conflicted Board Members, meaning “there

was now a clear majority of the Board beholden to ICC-friendly interests.” (¶ 70.)

       In November 2018,

              USA Cricket announced the United States Professional T20
              League RFP (the “RFP”), which sets forth the parameters of
              USA Cricket’s purported competitive bidding process for
              selection of a commercial partner (the “RFP Bid Process”).
              The RFP states that “USA Cricket is looking for a partner to
              help capitalize on [America’s] interest levels in the sport and,
              specifically, to construct, fund, launch and operate the first
              professional T20 cricket league (the ‘League’) in the United
              States.”

(¶ 71 (citations omitted).)

       Plaintiff decided to bid for this opportunity, and therefore submitted a timely RFP

response in January 2019. (¶ 79.) Plaintiff’s RFP included, among other things,

“$8 million in guaranteed compensation to USA Cricket for each of the first two years

and a total of $516 million in guaranteed financial compensation over a period of 25

years.” (¶ 80.)


                                             6
          Defendant American Cricket Enterprises (“ACE”) also submitted a timely bid.

(¶ 81.) ACE had “backing from . . . the founder and CEO of Willow and CAC, and [from]

the principals of The Times Group of India.” (Id.) “USA Cricket began negotiating

[secretly] with Willow-backed ACE almost immediately afterwards.” (Id.) It strung

Plaintiff along, however, by announcing that it would issue a “set of standard questions”

to “all bidders” (which it never did), and by allowing Plaintiff to give a presentation “to a

partial group of the USA Cricket Board.” (¶¶ 81–82.) That took place sometime in

February or early March 2019 and was, from Plaintiff’s perspective, pro forma. (¶ 82.)

          In mid-March 2019, USA Cricket informed Plaintiff that it “had selected another

Proposer,” which turned out to be ACE. (¶ 83.)

                Based on subsequent conversations with individual
                members of USA Cricket’s Board of Directors and other USA
                Cricket officials that reached out to [Plaintiff] to express
                concerns about the integrity of the RFP process, [Plaintiff]
                learned that its RFP Response was superior to every other
                response on every objective metric and included a far more
                comprehensive infrastructure and economic development
                plan than any other Proposer.

(¶ 86.) In particular, Plaintiff learned that ACE had offered “a mere $2 million in financial

contribution for each of the first two years (hundreds of millions of dollars less over the

course of 25 years than [Plaintiff] guaranteed).” (¶ 87.)

                [Plaintiff] also learned from members of USA Cricket’s Board
                of Directors that certain Board members preferred [Plaintiff’s]
                proposal over that of any other Proposer and had wanted
                USA Cricket to conduct further discussions and negotiations
                with [Plaintiff] rather than make the rapid award to Willow-
                backed ACE. But those Board members were denied the
                opportunity to engage in such discussions . . . because they
                were told that the leadership of USA Cricket and the ICC had
                already decided who was going to win the RFP process.

(¶ 88.)



                                              7
          Given what Plaintiff had learned, Plaintiff contacted USA Cricket in late March

2019 to ask how ACE’s proposal could have won out over Plaintiff’s. (¶ 93.) USA

Cricket responded by “challeng[ing] the veracity of [Plaintiff’s] financial commitments

contained in the RFP Response.” (¶ 94.) In other words, it appears that USA Cricket

did not believe (or at least said it did not believe) Plaintiff’s representations with respect

to guaranteed compensation. This led to further communication in which it became

clear that Plaintiff’s guarantee of certain compensation was a bank guarantee. (¶ 96.)

          USA Cricket then offered Plaintiff “an opportunity to re-present to the RFP

committee in more detail.” (¶ 99 (internal quotation marks omitted).) However, USA

Cricket demanded that Plaintiff sign what were called the “New Terms of Engagement.”

(¶ 100.) The New Terms of Engagement were, in essence, a prospective release of

any claims the bidder might have against USA Cricket based on the bidding process.

(¶¶ 101–06.)

          Plaintiff refused to sign the New Terms of Engagement, “effectively ending its

ability to be formally considered by USA Cricket.” (¶ 111.) “On May 23, 2019, USA

Cricket formally announced that it had selected ACE as its strategic partner.” (Id.)

          Plaintiff filed this lawsuit on May 28, 2019 (ECF No. 1) alleging eight claims for

relief:

          •      per se violation (group boycott), or at least a rule-of-reason violation, of

                 section 1 of the Sherman Act, 15 U.S.C. § 1 (“Count 1”);

          •      monopolization in violation of section 2 of the Sherman Act, 15 U.S.C. § 2

                 (“Count 2”);

          •      violation of Colorado Revised Statutes § 6-4-104, which is Colorado’s




                                                 8
               equivalent to section 1 of the Sherman Act (“Count 3”);

       •       violation of California’s antitrust proscriptions, i.e., the Cartwright Act, Cal.

               Bus. & Prof. Code § 16720 (“Count 4”); 5

       •       violation of California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof.

               Code §§ 17200 et seq. (“Count 5”);

       •       tortious interference with prospective business advantage (“Count 6”);

       •       tortious interference with contract, referring to the License Agreement

               between USACA and Global (“Count 7”); and

       •       civil conspiracy (“Count 8”).

(Id. at 35–50.)

       In July 2019, Plaintiff filed the currently operative complaint, i.e., the Corrected

Complaint and Jury Demand (ECF No. 51). It alleges the same eight causes of action.

(Id. at 33–47.) The complaint is “corrected” in the sense that it substitutes the correct

names for certain defendants. (See ECF No. 39.)

       All Defendants have jointly moved to dismiss. (ECF No. 56.)

                                        III. ANALYSIS

A.     Federal Antitrust Claims (Counts 1 & 2)

       Section 4 of the Clayton Act authorizes private plaintiffs to sue for violations of

federal antitrust laws. See 15 U.S.C. § 15(a) (“[A]ny person who shall be injured in his

business or property by reason of anything forbidden in the antitrust laws may sue

therefor.”). To pursue such claims, a plaintiff must have standing to sue under Article III


       5
         Several Defendants are domiciled in California (see ¶¶ 12–14, 18) and Plaintiff alleges
that “Defendants’ combination, trust, or conspiracy was substantially carried out and effectuated
within the State of California” (¶ 153).



                                                9
of the U.S. Constitution (like all plaintiffs in federal court), and also have “antitrust

standing.” Tal v. Hogan, 453 F.3d 1244, 1253 (10th Cir. 2006). These are separate

inquiries, and “the standing requirements in the antitrust context [are] more rigorous

than that of the Constitution.” Id.

       The principles of Article III standing, although less rigorous that antitrust

standing, dispose of Plaintiff’s federal antitrust claims. The principles of antitrust

standing—particularly “antitrust injury”—are nonetheless helpful to understanding the

Article III infirmity, so the Court partially addresses antitrust standing as well.

       1.      Article III Standing

       Article III of the U.S. Constitution restricts federal courts to deciding “cases” and

“controversies.” See U.S. Const. art. III, § 2, cl. 1. These words have been interpreted

to restrict federal courts from giving “advisory opinions,” Flast v. Cohen, 392 U.S. 83, 96

(1968), meaning that a federal court may not resolve questions in the abstract, but

instead may only resolve “disputes arising out of specific facts when the resolution of

the dispute will have practical consequences to the conduct of the parties,” Columbian

Fin. Corp. v. BancInsure, Inc., 650 F.3d 1372, 1376 (10th Cir. 2011).

       To safeguard this restriction, the Supreme Court has articulated a three-element

test for “Article III standing”:

               First, the plaintiff must have suffered an “injury in fact”—an
               invasion of a legally protected interest which is (a) concrete
               and particularized, and (b) “actual or imminent, not
               ‘conjectural’ or ‘hypothetical.’” Second, there must be a
               causal connection between the injury and the conduct
               complained of . . . . Third, it must be “likely,” as opposed to
               merely “speculative,” that the injury will be “redressed by a
               favorable decision.”

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (citations omitted; certain



                                               10
alterations incorporated). “Article III standing is jurisdictional . . . .” In re Peeples, 880

F.3d 1207, 1212 (10th Cir. 2018).

       Plaintiff’s complaint raises serious questions as to injury-in-fact as it connects to

redressability. Plaintiff pleads that

               [t]he rushed and conflicted bidding process robbed [it] of an
               opportunity to compete fairly for the right to make an ICC-
               sanctioned cricket league a reality in the United States.

               [Plaintiff] knows it was not guaranteed to be selected as a
               commercial business partner of USA Cricket and the ICC.
               But it was entitled to a fair bidding process.

(¶¶ 6–7.) In other words, Plaintiff asserts what is sometimes called “procedural injury.”

Lujan, 504 U.S. at 573 n.7.

       In light of Plaintiff’s concessions that it can only ask for a “fair bidding process,”

and not for an order that USA Cricket accept Plaintiff’s bid instead of ACE’s,

Defendants’ motion specifically challenges the viability of such a procedural injury in this

context, and also whether this Court can enter any order redressing it. (ECF No. 56 at

20–21.) In response, Plaintiff asserts that its burden to plead standing at this phase is a

“lightened” one, and Plaintiff then reiterates that it “has lost the opportunity to fairly

compete for, and likely win if judged objectively, some or all of the rights to commercially

develop an ICC-sanctioned U.S. cricket league.” (ECF No. 64 at 22–23.) 6 As for


       6
          Plaintiff also asserts two other injuries, neither of which is relevant to the present
analysis. First, Plaintiff alleges that it was injured by the ICC’s interference with the License
Agreement between USACA and Global. (Id. at 23.) That allegation, if true, would be relevant
to Plaintiff’s standing to pursue its contractual interference claim (Count 7). But the Supreme
Court has rejected any “commutative” theory of standing, by which a plaintiff borrows the injury
of one cause of action in an effort to sustain standing in another. DaimlerChrysler Corp. v.
Cuno, 547 U.S. 332, 352 (2006). “[A] plaintiff must demonstrate standing for each claim he
seeks to press.” Id. Second, Plaintiff alleges that its “investments of time and money (including
the hiring of and payments to experts that were part of its RFP Response) were wasted by this
rigged process.” (ECF No. 64 at 23.) Plaintiff did not allege as much in its complaint, however,
and “[p]laintiffs cannot rectify their pleading deficiencies by asserting new facts in an opposition


                                                11
redressability, Plaintiff says it “is not asking the Court to award the bid to [it] or force

USA Cricket to partner with [it]. [It] is seeking an injunction to halt implementation of an

RFP Process infected by anticompetitive conduct until it is cleansed of Defendants’

misconduct.” (Id. at 24.)

       Plaintiff conspicuously cites no case in which its theory of injury and

redressability has been accepted. Nor could the Court find any such case.

       As far as the Court is aware, “procedural injury” is viable, if at all, only in unique

circumstances that have no obvious application here. One is in the administrative law

context, and specifically as it relates to the National Environmental Policy Act (“NEPA”),

42 U.S.C. §§ 4231 et seq., which requires federal agencies to consider the

environmental impacts of their actions. There, it is usually enough to argue that

requiring the agency to redo its environmental analysis might lead to a better outcome

for the plaintiff, even though it is not guaranteed to do so. See Zeppelin v. Fed.

Highway Admin., 305 F. Supp. 3d 1189, 1198–99 (D. Colo. 2018). This is considered

“a special relaxation of the normal standards for redressability and immediacy.” Id. at

1198 (internal quotation marks omitted).

       Another unique context in which something like “procedural injury” is a viable

basis for standing is a challenge to affirmative action. In such a challenge, there is no

guarantee that, e.g., the bidder for a government contract would be selected, or the

applicant to a state university would be admitted, even if consideration of minority status

was eliminated from the process. Rather, “an allegation that some discriminatory

to a motion to dismiss.” Smith v. Pizza Hut, Inc., 694 F. Supp. 2d 1227, 1230 (D. Colo. 2010).
In any event, although damages are a classic Article III injury and usually redressable by a
money judgment, these kinds of damages would not amount to an “antitrust injury,” as explained
below.



                                               12
classification prevented the plaintiff from competing on an equal footing” is enough. Ne.

Fla. Chapter of Associated Gen. Contractors of Am. v. City of Jacksonville, 508 U.S.

656, 667 (1993).

       In both of these types of cases (NEPA and affirmative action), a major reason

why redressability still exists is that the court can order the defendant to do something

that will have a real-world effect. If a court finds that an agency failed to discharge its

NEPA duties adequately, the court must “hold unlawful and set aside agency action.”

5 U.S.C. § 706(2); see also Morris v. U.S. Nuclear Regulatory Comm’n, 598 F.3d 677,

690 (10th Cir. 2010) (NEPA enforced through the Administrative Procedure Act). At that

point, if the agency still wants to go forward, it is statutorily required to redo the NEPA

process. See 42 U.S.C. § 4332(C); see also 40 C.F.R. § 1501.4.

       The affirmative action context is slightly more complicated because, for example,

it is not always a legal requirement that a government award contracts through

competitive bidding. But if a court is satisfied that that the government will continue to

award contracts through competitive bidding and that the plaintiff will continue to bid for

those contracts, redressability is satisfied. See, e.g., Adarand Constructors, Inc. v.

Peña, 515 U.S. 200, 212 (1995) (plurality op.) (“Because the evidence in this case

indicates that the [government] is likely to let contracts involving guardrail work that

contain a subcontractor compensation clause at least once per year in Colorado, that

Adarand is very likely to bid on each such contract, and that Adarand often must

compete for such contracts against small disadvantaged businesses, we are satisfied

that Adarand has standing to bring this lawsuit.”).

       Finally, in the educational affirmative action setting, redressability is generally




                                             13
maintained by certifying a class of both present and future applicants to the educational

institution. See Gratz v. Bollinger, 539 U.S. 244, 260–68 (2003). Because there is

generally no question that the institution would, or even could, stop assembling its

incoming class through a competitive application process, a class action preserves the

possibility of meaningful prospective relief even if—as is likely—the original plaintiffs will

enroll in a different school, and perhaps even graduate, while the lawsuit is pending. Cf.

Texas v. Lesage, 528 U.S. 18, 21 (1999) (in affirmative action cases, as elsewhere,

there must be an “allegation of an ongoing or imminent constitutional violation to

support a claim for forward-looking relief”).

       The Court’s research has revealed no similar form of relief in the antitrust

context. The reason is simple, and it goes deeper than Plaintiff’s concession that “it

was not guaranteed to be selected as a commercial business partner of USA Cricket

and the ICC.” (¶ 7.) The fundamental problem, as stated in Plaintiff’s own words, is that

“Defendants could have awarded the exclusive rights to develop the cricket league

without an RFP Process.” (ECF No. 64 at 38; see also id. at 31 (asserting essentially

the same).) If Defendants could have done so, then what is to stop Defendants from

doing so even if this Court grants precisely the injunction Plaintiff requests? That

proposed injunction is as follows:

              Preliminarily and permanently enjoin [Defendants] from
              (i) taking any further action to support or implement their
              selection of a winner in connection with the corrupted RFP
              Bid Process described herein; (ii) excluding [Plaintiff] from,
              or failing to give objective and unbiased consideration to
              [Plaintiff] in, any current or future selection process in
              connection with a professional T20 cricket league in the
              U.S.; and (iii) using unfair practices in any selection process
              or implementation of their programs in connection with a
              professional T20 cricket league in the U.S.



                                                14
(ECF No. 51 at 47–48; see also ECF No. 64 at 24 (affirming that this is the relief that

Plaintiff believes satisfies the Article III redressability requirement).)

       This language is already notable for use of terms like “any current or future

selection process”—seemingly an implicit admission that there might not be another

selection process. But most notable is what Plaintiff does not ask for, namely, an order

that Defendants re-bid the contract. Plaintiff does not ask for that relief likely because

Plaintiff cannot find any authority supporting the Court’s ability to enter such an order.

       To be sure, Plaintiff says that “Defendants could have awarded rights to develop

the cricket league without an RFP Process, but USA Cricket chose to avail itself of the

benefits of an apparently competitive process.” (ECF No. 64 at 31 (emphasis added).)

The implication appears to be that there is some point-of-no-return, beyond which one is

irrevocably committed to a bidding process that may be judicially evaluated after the fact

for fairness. But Plaintiff never actually says as much, nor cites any authority supporting

the implication.

       Conceivably, Congress could “loosen the strictures of the redressability prong” by

granting a procedural right in the antitrust context, as it has in the environmental

context. Summers v. Earth Island Inst., 555 U.S. 488, 497 (2009). But Congress has

not done so. Indeed, case law about “antitrust injury” makes fairly clear that the

antitrust laws were not designed eliminate bidding processes where the party soliciting

the bids predetermined the outcome. “[O]ther laws [besides the Sherman Act], for

example, unfair competition laws, business tort laws, or regulatory laws, provide

remedies for various competitive practices thought to be offensive to proper standards

of business morality.” NYNEX Corp. v. Discon, Inc., 525 U.S. 128, 137 (1998) (internal




                                               15
quotation marks omitted); see also JetAway Aviation, LLC v. Bd. of Cnty. Comm’rs of

Cnty. of Montrose, 754 F.3d 824, 828–31, 835–36 (10th Cir. 2014) (Holmes, J.,

concurring); id. at 858 (Tymkovich, J., concurring).

       In the same vein, the purpose of federal antitrust laws is to remedy harm to

“competition, not competitors.” Brown Shoe Co. v. United States, 370 U.S. 294, 320

(1962). “[A] plaintiff can recover [under the antitrust laws] only if [its] loss stems from a

competition-reducing aspect or effect of the defendant’s behavior.” Atl. Richfield Co. v.

USA Petroleum Co., 495 U.S. 328, 344 (1990) (emphasis in original). Here, USA

Cricket solicited bids for “a partner to help capitalize on [America’s] interest levels in

[cricket] and, specifically, to construct, fund, launch and operate the first professional

T20 cricket league . . . in the United States.” (¶ 71 (internal quotation marks omitted;

emphasis added).) Combined with Plaintiff’s allegation that “ICC recognition is crucial

for any professional cricket league to be viable and internationally recognized” (¶ 32), it

is clear that USA Cricket was offering a monopoly to whichever bidder prevailed during

the RFP process. Thus, Plaintiff’s ultimate goal is to hold the monopoly that USA

Cricket granted to ACE. Being deprived of that monopoly is not something the antitrust

laws were designed to remedy. JetAway, 754 F.3d at 838 (Holmes, J., concurring) (“the

mere fact that one monopolist is able to successfully replace another does not harm

competition and, therefore, does not effect an antitrust injury”); id. at 855–56

(Tymkovich, J., concurring) (agreeing that “merely substitut[ing] one monopoly for

another” is not an injury redressable by antitrust laws). 7 Thus, Congress has not


       7
           Plaintiff insists that it “has not claimed that [the] relevant market can sustain only a
single [ICC-sanctioned T20 league], and, to the extent that Defendants make that claim,
[Plaintiff] has not had an opportunity to engage in discovery to evaluate it.” (ECF No. 64 at 38–
39 (citations omitted).) This is beside the point. Whether or not the United States can sustain


                                                16
“loosen[ed] the strictures of the redressability prong,” Summers, 555 U.S. at 497, in the

antitrust context, and especially not under the circumstances presented here.

       The only prospective relief this Court might award that would certainly remedy

Plaintiff’s injury is to order USA Cricket to accept Plaintiff’s bid instead of ACE’s—but

this Court has no power to make such an award, and Plaintiff does not request it

anyway. And assuming the viability of a mere “procedural right” to a fair shot at winning

the bidding war, the only prospective relief this Court might award that would guarantee

that right is to order USA Cricket to redo the bidding—but this Court has no power to

require that, and, again, Plaintiff does not request it in any event.

       So the Court is left with Plaintiff’s request to enjoin Defendants from “taking any

further action to support or implement their selection of a winner in connection with the

corrupted RFP Bid Process.” (ECF No. 51 at 47–48.) If the Court were to enter such

an injunction, effectively vacating the RFP award, USA Cricket would remain free to

unilaterally invite ACE to develop the T20 league, and Plaintiff would be left just as

empty-handed as before.

       Perhaps Plaintiff means to head off this outcome through its requests that the

Court enjoin Defendants from “excluding [Plaintiff] from, or failing to give objective and

unbiased consideration to [Plaintiff] in, any current or future selection process,” and

“using unfair practices in any selection process or implementation of their programs in

connection with a professional T20 cricket league in the U.S.” (Id. at 48.) More


more than one cricket league (of any type, ICC-sanctioned or not), USA Cricket seeks only one
partner, with the intent to develop one league. Plaintiff wants to be that sole partner, just as
Global wanted to be USACA’s sole partner. (See ¶ 41 (Global negotiated with USACA to create
“the only USACA sanctioned and ICC approved professional T20 league in the United States”
(internal quotation marks omitted; emphasis added))).



                                              17
specifically, perhaps Plaintiff chose the phrase “selection process” to cover all possible

methods of selecting a partner to establish a T20 league, including a unilateral

invitation. But Plaintiff nowhere makes this explicit, nor cites any authority giving the

Court power to enter an injunction to “give Plaintiff another look before making any final

decision.” Even if the Court had such power, redressability would still be lacking

because “another look” is no more than that—and Plaintiff could still be left empty-

handed in the end.

       In sum, there is no prospective relief this Court has power to order that would

remedy Plaintiff’s alleged injury. Accordingly, Plaintiff lacks Article III standing to bring

its federal antitrust claims.

       2.      Loose Ends

       The Court must address two additional issues to ensure itself that Article III

standing does not exist here.

               a.     Article III Standing Through Retrospective Relief

       Late in the complaint, Plaintiff inserts an unelaborated allegation that the

allegedly corrupt RFP process “allowed others to take business from [Plaintiff]—

business that [Plaintiff] would have competed fairly for and secured if it were competing

on a legitimate playing field.” (¶ 134 (emphasis added).) Defendants’ motion

challenges this allegation as a “feint[]” that is “fatally” contradicted by Plaintiff’s earlier

concession that “‘it was not guaranteed to be selected as a commercial business

partner of USA Cricket and the ICC.’” (ECF No. 56 at 20 (quoting ¶ 7).) Plaintiff’s 40-

page response brief entirely ignores this attack. In fact, Plaintiff does not cite ¶ 134 for

any purpose. (See generally ECF No. 64.) The Court thus deems Plaintiff to have

forfeited any argument that a business opportunity which was certainly lost is a


                                               18
monetary injury traceable to Defendants’ conduct and redressable through a money

judgment—therefore creating Article III standing. 8

              b.      “Bid-Rigging”

       In reviewing Plaintiff’s allegations, one passingly familiar with antitrust concepts

might think of the term “bid-rigging.” Bid-rigging, however, is the sort of antitrust claim

that USA Cricket could have brought against bidders in the RFP process if those

bidders (such as ACE and Plaintiff) had conspired amongst themselves regarding the

bids each would submit, e.g., to ensure that no one offered more than a certain amount

of compensation to USA Cricket. See United States v. Mobile Materials, Inc., 881 F.2d

866, 869 (10th Cir. 1989) (“Any agreement between competitors pursuant to which

contract offers are to be submitted or withheld from a third party constitutes bid rigging

[and is] per se violative of 15 U.S.C. [§] 1.”).

       In a rhetorical passage, Plaintiff accuses Defendants of “rigging competition”—an

allegation meant to create an ironic contrast between international cricket’s commitment

to fair play on the pitch and lack of fair play in business dealings. (¶¶ 1–3.) But Plaintiff

never actually accuses Defendants of bid-rigging. Plaintiff instead describes

Defendants’ conduct as “sham bidding.” (¶ 122; see also ¶ 156(b); ECF No. 64 at 19.)

Plaintiff’s choice of words is somewhat surprising. “Sham bidding” is the name used by

one decision from this District to distinguish antitrust-prohibited bid-rigging from

antitrust-neutral allegations that the party soliciting the bid did not conduct the bid

process fairly. See L-3 Commc’ns Corp. v. Jaxon Eng’g & Maint., Inc., 863 F. Supp. 2d

1066, 1089–90 (D. Colo. 2012) (citing Sitkin Smelting & Refining Co. v. FMC Corp., 575

       8
          Even if Plaintiff had made such an argument, such damages do not state an antitrust
injury, as explained above.



                                              19
F.2d 440 (3d Cir. 1978)). By invoking the term “sham bidding,” Plaintiff all but admits

that the Court can provide no remedy for the injury Plaintiff alleges.

                                            * * *

       For the foregoing reasons, Counts 1–2 must be dismissed for lack of Article III

subject matter jurisdiction.

B.     State-Law Claims (Counts 3–8)

       Plaintiff’s state-law claims are grounded in the same theory underlying the

federal antitrust claims, namely, that Plaintiff has been “procedurally” injured by the

allegedly corrupt bidding process. Thus, these claims also fail for lack of Article III

standing, unless the relevant state laws grant rights and remedial powers not available

under federal antitrust law (Plaintiff has not established that they do). But even if

Plaintiff has Article III standing under one or more of its state-law claims (such as a

straightforward claim for damages under the contractual interference claim, Count 7),

another jurisdictional problem prevents the Court from reaching the merits of those

claims.

       Due to the Article III infirmity in Counts 1 and 2, the Court has no original

jurisdiction over the federal antitrust claims. Yet they are the only claims Plaintiff pleads

that arise under federal law. See 28 U.S.C. § 1331. Accordingly, the Court can

exercise jurisdiction over the state-law claims only if Plaintiff shows that diversity

jurisdiction exists under 28 U.S.C. § 1332. See Penteco Corp. v. Union Gas Sys., Inc.,

929 F.2d 1519, 1521 (10th Cir. 1991) (“The party seeking the exercise of jurisdiction in

his favor must allege in his pleading the facts essential to show jurisdiction.” (internal

quotation marks omitted)); see also Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S.

826, 829 (1989) (“When a plaintiff sues more than one defendant in a diversity action,


                                             20
the plaintiff must meet the requirements of the diversity statute for each defendant or

face dismissal.” (emphasis in original)). 9

        As relevant here, § 1332 requires that the parties be “citizens of different States.”

28 U.S.C. § 1332(a)(1). When one of the parties is an LLC—as Plaintiff is—then the

plaintiff fails to plead facts sufficient to show diversity unless the plaintiff pleads the

citizenship of all the LLC members and shows that no member is a citizen of the same

state as any defendant. See Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d

1233, 1237-1238 (10th Cir. 2015) (an LLC takes the citizenship of all its members; “only

those state-created entities that are corporations, in the traditional understanding of that

word, will be treated as a person for purposes of diversity jurisdiction”). If the LLC

members are themselves non-corporate business entities (other LLCs, LLPs, etc.), then

the plaintiff must examine the members’ members until the plaintiff “bottoms out” at a

natural person or a corporation. The citizenship of those natural persons and

corporations is what counts in the diversity analysis.

        Plaintiff does not plead the necessary allegations. As to itself, Plaintiff alleges

only that it is a Delaware LLC with its principal place of business in Las Vegas, Nevada.

(¶ 9.) Those facts would be relevant if Plaintiff was a corporation, but it is not. More

importantly, Plaintiff entirely fails to plead the citizenship of its LLC membership, and so

Plaintiff cannot establish that it is not a citizen of a state in which a defendant is
        9
           To be clear, the federal antitrust claims did not open the door to supplemental
jurisdiction over the state-law claims. Supplemental jurisdiction embraces “all other claims that
are so related to claims in the action within [the Court’s] original jurisdiction that they form part of
the same case or controversy under Article III of the United States Constitution.” 28 U.S.C.
§ 1367(a). If Plaintiff’s federal antitrust claims had stated an Article III case or controversy, then
the Court would have had original jurisdiction over them (through Article III and 28 U.S.C.
§ 1331). But, as to those claims, it turns out that this Court has only ever had “jurisdiction to
determine its own jurisdiction.” United States v. Ruiz, 536 U.S. 622, 628 (2002). It has never
had original jurisdiction, and so it cannot exercise supplemental jurisdiction.



                                                  21
organized or domiciled. For this reason, Counts 3–8 must be dismissed without

prejudice for lack of subject matter jurisdiction.

                                     IV. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     Defendants’ Joint Motion to Dismiss (ECF No. 56) is GRANTED;

2.     Counts 1–2 of the Corrected Complaint and Jury Demand (ECF No. 51) are

       DISMISSED WITHOUT PREJUDICE for lack of Article III jurisdiction; and

3.     Counts 3–8 of the Corrected Complaint and Jury Demand (ECF No. 51) are

       DISMISSED WITHOUT PREJUDICE for lack of Article III jurisdiction and for lack

       of statutory subject matter jurisdiction.


       Dated this 12th day of March, 2020.

                                                     BY THE COURT:



                                                     ______________________
                                                     William J. Martínez
                                                     United States District Judge




                                              22
